Title: To James Madison from Josef Bruno Magdalena, 20 March 1813
From: Magdalena, Josef Bruno
To: Madison, James


Excellency.Philada. March the 20th. 1813.
My pressing circunstances induce me to trespass upon your goodness with the most intreating request, that your Excellency may take the trouble to be informed of the annexed copy of letter & documents which I sent in October last to Mr. Munroe, and of which I receive no answer yet.
As the motives for which I did adress myself then to the Secretary of State of the United States, increase every day, I do not think to deceive myself, Sir, when I trust in your goodness for such relief, as may be consistent with justice, & with the propriety of your hightest Character. With the greatest respect I have the honor to be Sir. Your Excellency most obt. & humble Servt
Josef Bruno Magdalena
